Citation Nr: 0825174	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
eye traumatic vitreous hemorrhage, visual acuity 20/20, 
currently assigned a non-compensable evaluation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to June 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In March 2007, the Board remanded the matter in order to 
comply with the veteran's request for a decision review 
officer (DRO) hearing.  In April 2006, an informal hearing in 
lieu of a formal hearing with a DRO was held to expedite the 
veteran's claim.  Thus, the Board's remand instructions have 
been complied with.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left eye traumatic vitreous hemorrhage, 
visual acuity 20/20, is not productive of impairment of 
visual acuity or field loss, rest requirements, or episodic 
incapacity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left eye 
traumatic vitreous hemorrhage, visual acuity 20/20, have not 
been met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.75, 4.76, 
4.76a, 4.83a, 4.84a, Diagnostic Code 6009 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 20, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, an October 2004 letter notified the veteran 
that he must submit evidence that his service-connected left 
eye traumatic vitreous hemorrhage, visual acuity 20/20, had 
increased in severity, and advised him of the types of 
medical and lay evidence that he may submit, including 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability has become 
worse.  There was no reference, however, to the effect of the 
condition's worsening on the veteran's employment and daily 
life; that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent; or to the 
diagnostic criteria for establishing a higher rating for his 
service connected left eye traumatic vitreous hemorrhage, 
visual acuity 20/20.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This is not an exclusive list of 
ways that error may be shown to be non-prejudicial.  See 
Sanders, 487 F.3d 881.  In order for the Board to conclude 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran had actual 
knowledge of this element.  His statements demonstrate this 
awareness.  For example, at his November 2004 VA examination, 
the veteran stated that his left eye condition did not 
require the use of eye drops, and the examiner noted that the 
veteran wore contact lenses  Furthermore, in a May 2007 
statement, the veteran indicated that his vision declined as 
the day went on, such that it was severely impacted by the 
evening, making even reading difficult.  Thus, as the Board 
finds the veteran had actual knowledge of this requirement, 
any failure to provide him with adequate notice of this 
element is not prejudicial.  See Sanders, 487 F.3d 881.

As to the element stating that should an increase in 
disability be found, a disability rating would be determined 
by applying relevant Diagnostic Codes, the veteran was 
provided with notice of this element, in the present appeal, 
in a letter dated in March 2006.  Furthermore, the Board 
finds that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies pertaining to 
this element have resulted in prejudice or otherwise affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a November 2005 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected left eye traumatic vitreous 
hemorrhage, visual acuity 20/20, and that subsequently, in 
May 2006, a supplemental statement of the case (SSOC) was 
issued.  An SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in November 2004 in connection with 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a non-compensable 
evaluation for his left eye traumatic vitreous hemorrhage, 
visual acuity 20/20, pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  That diagnostic code provides that 
unhealed injuries of the eye, in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A 10 percent 
evaluation is the minimum to be assigned during active 
pathology.
The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from non-compensable to 100 percent based on the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A 
non-compensable disability rating is warranted for impairment 
of central acuity when vision in one eye is 20/40 and vision 
in the other eye is also 20/40.  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations:  
(1) when vision in one eye is correctable to 20/50 and vision 
in the other eye is correctable to 20/40; (2) when vision in 
both eyes is correctable to 20/50; (3) when vision in one eye 
is correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.  A 20 percent disability evaluation is 
assigned in the following situations: (1) when vision in one 
eye is correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; or (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078, 6079; Table V.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for left 
eye traumatic vitreous hemorrhage, visual acuity 20/20.  The 
November 2004 VA examination found that the veteran's 
corrected visual acuity of the right eye was 20/20 and of the 
left eye was 20/30 +2, with pinhole correction to 20/20.  
Additionally, the private treatment records dated from 2004 
through 2006 show the veteran's corrected vision was 20/20 
for the right and left eyes.  Although in a letter dated in 
October 2006, the private physician indicated that the 
veteran's left eye had some history of instability, it was 
noted that at that time, the left eye seemed to remain stable 
with a Pro Clear toric lens.  As such, the veteran's visual 
acuity does not meet the criteria for a compensable 
evaluation.

In addition, the medical evidence does not show the veteran 
to have field loss, rest requirements, or episodic 
incapacity.  Neither the November 2004 VA examiner nor the 
veteran's private physician indicated that the veteran had 
any field loss.  Moreover, the Board notes that there is no 
documented evidence of rest requirements or episodic 
incapacity.  As such, the Board finds that the veteran's 
degree of disability does not more closely approximate the 
criteria for a compensable evaluation.  38 C.F.R. § 4.7.  
Rather, the preponderance of the evidence is against a 
compensable rating for left eye traumatic vitreous 
hemorrhage, visual acuity 20/20.  38 C.F.R §§ 3.102, 3.321, 
4.75, 4.76, 4.76a, 4.83a, 4.84a, Diagnostic Code 6009 (2007). 

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the veteran's service-connected left 
eye traumatic vitreous hemorrhage visual acuity 20/20 
warranted a compensable rating.  As such, entitlement to a 
compensable rating for left eye traumatic vitreous 
hemorrhage, visual acuity 20/20 at any point during the 
appeal period is denied.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 7800 - 7806; Hart, supra.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected left eye 
traumatic vitreous hemorrhage visual acuity 20/20 has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  As such, the medical evidence of record does not 
show that his service-connected left eye traumatic vitreous 
hemorrhage visual acuity 20/20 has interfered with employment 
beyond the regular schedular criteria nor that his service-
connected left eye traumatic vitreous hemorrhage visual 
acuity 20/20 rendered him unemployable.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left eye traumatic vitreous hemorrhage visual acuity 20/20 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable disability evaluation for left 
eye traumatic vitreous hemorrhage, visual acuity 20/20, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


